PER CURIAM.
We reverse the order entered on the parties’ motions for summary judgment insofar as it grants A.I. Credit Corporation’s [A.I. Credit] motion and denies Underwriters at Lloyd’s, London’s [Underwriters] motion. The clear and unambiguous language of the insurance policy requires that notice of cancellation be sent directly to Underwriters.1 The policy expressly pro*888vides that notice to an agent is not sufficient to effect a change.2 A.I. Credit failed to send Underwriters written notice of cancellation. Thus, A.I. Credit is not entitled to a refund of premiums. Even if the agency and broker who placed the insurance were agents of Underwriters, a matter which we need not determine, notice to the agency and broker was insufficient to cancel the policy. We therefore reverse the summary final judgment entered in favor of A.I. Credit and remand with directions to enter summary final judgment for Underwriters. We leave intact the trial court’s reservation of pending motions against other parties.
Reversed and remanded with instructions.

. The insurance policy provides:
CANCELLATION.
This Policy may be cancelled by the Insured by surrender thereof or by mailing to the Underwriters written notice stating when thereafter such cancellation shall be effective. This Policy may be cancelled by the Underwriters by mailing to the Insured at the address shown in this Policy written notice stating when not *888less than ten days thereafter such cancellation shall be effective, (emphasis supplied)


. The insurance policy provides:
CHANGES.
Notice to any agent or knowledge possessed by any agent or by any other person shall not effect a waiver or a change in any part of this Policy or estop the Underwriters from asserting any right under this Policy: nor shall any part of this Policy be waived or changed, except by endorsement signed by the Underwriters and issued to form part of this Policy, (emphasis supplied)